Citation Nr: 1600404	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  15-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from May 1999 to June 2003.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2012 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In certifying the appeal to the Board, the RO characterized all of the issues on appeal as originating from the December 2013 rating decision.  However, review of the evidence reflects that the earliest nonfinal decision as to the appropriate rating for the Veteran's GERD is the August 2012 decision which assigned an initial rating of 10 percent.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Although the Veteran did not file a formal notice of disagreement with the rating assigned by the August 2012 rating decision, in correspondence received in January 2013, the Veteran indicated that he had recently received treatment for the disorder at the Salt Lake City VA Medical Center (VAMC).  

In a December 2013 rating decision denying an increased rating for GERD, the RO noted that correspondence dated August 8, 2013, showed that there were no relevant treatment records from the VAMCs in Salt Lake City and Sheridan, Wyoming that were not already of record.  On review, however, the Board observes that the August 8, 2013 correspondence refers only to the fact that the Veteran failed to report for VA examinations at those facilities, and does not address the existence of outstanding VA clinical notes.  

Records from the VAMC Salt Lake City, dating from September 2012 to November 2012, are of record; however, a notation across the top of the first page indicates that only records pertaining to the Veteran's mental health were included.  The Veteran's January 2013 correspondence, received within one year of the August 2012 rating decision, clearly indicates that the Veteran received treatment for GERD at the VAMC Salt Lake City.  As these records were not obtained, the August 2012 decision to award a disability evaluation of 10 percent for GERD is not final.  Accordingly, the issue on appeal has been recharacterized as a claim originating from the rating assigned when service connection was initially established, as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Correspondence received in November 2015 raises claims of entitlement to a higher rating for a service-connected acquired psychiatric disorder and entitlement to a temporary total rating based on hospitalization for a service-connected disability.   These claims are referred to the agency of original jurisdiction (AOJ) for disposition.  

The issues of entitlement to a higher initial rating for GERD and entitlement to a TDIU, as well as the merits of the claim for service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A December 2013 rating decision denied service connection for tinnitus on the basis that there was no evidence of a nexus to service.  The decision was not appealed and is now final.

2.  Evidence received since December 2013 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2013 RO decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for tinnitus in August 2013.  By a December 2013 rating decision, the RO denied the claim, finding that there was no evidence of a nexus to service.  The Veteran was notified of the decision and his appellate rights by a letter dated January 2014.  The Veteran did not appeal the decision, nor was new and material evidence submitted within one year of the decision.  As a result, the December 2013 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the December 2013 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In February 2015, the Veteran underwent a VA audiological examination, during which he indicated that his tinnitus had its onset in 2002, while he was still in active service.  The Veteran is competent to report the onset and frequency of the symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran's tinnitus has a nexus to his service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that there was no nexus to service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen service connection for tinnitus is allowed.  To this extent only, the claim is granted.


REMAND

Tinnitus is a chronic organic disease of the nervous system, and is presumed by law and regulation to have been incurred in service, if it becomes manifest to a degree of ten percent or more within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The February 2015 audiological examination did not address whether the Veteran's tinnitus first manifested to a compensable degree within a year of his discharge from service in May 2003.  Thus, the examination report is inadequate, and remand is required to afford the Veteran a new examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During his December 2014 VA GERD examination, the Veteran reported having received private sector treatment for GERD at the University of Utah.  The Veteran also indicated in November 2010 that he received treatment for GERD at Yuma (Arizona) Regional Medical Center.  As these records are potentially relevant to his claim for a higher rating for GERD, they must be obtained, pending the Veteran's written authorization.  38 C.F.R. § 3.159(c)(1).  

In correspondence dated in December 2012, the Veteran indicated that he received treatment for GERD at the VAMC in Salt Lake City, Utah.  The clinical notes of record since August 2012, however, are incomplete; a complete set of records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has also identified relevant treatment records from the VAMC in Sheridan, Wyoming; however, only mental health records from this VAMC are of record, and it is unclear whether all available clinical notes from this VAMC have been obtained.  In addition, the Veteran reported in November 2015 that he is currently undergoing treatment at the VAMC in Houston, Texas.  These outstanding VA records must also be obtained.  Id.

In May 2015, the Veteran reported having received VA vocational rehabilitation services.  As these records are potentially relevant to his claim for a TDIU, they must also be obtained and associated with the record.  Id.  

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  There is no opinion from a VA examiner as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538  (1999).  Based on the evidence of unemployability in the record, such an examination is necessary.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete set of VA treatment records from VAMCs Sheridan, Wyoming and Salt Lake City, Utah since August 2012; additionally, obtain all treatment records from the VAMC in Houston, Texas.  

2.  Contact the Veteran and request authorization and consent to obtain his records from the University of Utah and Yuma Regional Medical Center, as well as any other private doctor who has treated the Veteran for tinnitus or GERD.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his conceded in-service acoustic trauma.  The examiner's conclusions must also indicate whether tinnitus manifested to a compensable degree within the first post-service year.  The examiner must consider the Veteran's competent report of first observing tinnitus during his service in rendering an opinion in this matter.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After the aforementioned development has been completed, schedule the Veteran for a VA examination regarding entitlement to a TDIU.  The record must be made available to and reviewed by the examiner. 

The examiner is asked to provide an opinion regarding the functional impairments/deficiencies caused exclusively by the Veteran's service-connected disabilities, as they relate to obtaining and maintaining gainful employment.  A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


